                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

MARY TURNER, et al.                                                               PLAINTIFFS


V.                                   CASE NO. 4:92-CV-4040


LAFAYETTE COUNTY SCHOOL DISTRICT, et al.                                        DEFENDANTS


ARKANSAS DEPARTMENT OF EDUCATION and
ARKANSAS STATE BOARD OF EDUCATION                                             INTERVENORS

                                           ORDER

        Before the Court is the Arkansas Department of Education and Arkansas State Board of

Educations’ Motion to Relieve Co-Counsel. ECF No. 70. In the instant motion, the Arkansas

Department of Education (“ADE”) and Arkansas State Board of Education (“ASBE”) assert that

Monty V. Baugh is no longer assigned to this case and, accordingly, should be relieved as co-

counsel. The ADE and ASBE further state that they will continue to be represented by other

attorneys who have already entered appearances in this matter.

        Upon consideration, the Court finds that the instant motion should be and hereby is

GRANTED. Monty V. Baugh is hereby relieved as co-counsel of record for the ADE and ASBE.

The Clerk of Court is directed to remove Mr. Baugh from the CM/ECF notification system for this

case.

        IT IS SO ORDERED, this 10th day of December, 2018.

                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           United States District Judge
